DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,254,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the similar subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Objections
Claim 17 and 20 are objected to because of the following informalities:  DPTA is a mistype of DTPA.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-11, 14 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the member" in 4.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the testing chamber" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the member" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the testing chamber" in 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2009/0184005, IDS)(Zhang).
Regarding claim 1, Zhang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber defining a first volume (sample container in Fig. 3)(par [0031]);
a single trapping chamber positioned adjacent to the reaction chamber (sleeve 12) defining a second volume (Fig. 3, par [0030]); and
an H2S-permeable membrane (14) positioned between and separating the
reaction chamber and the of trapping chamber (Fig. 1, par [0024]);
wherein the first volume is greater than the second volume (Fig. 3).

Regarding claim 16, Zhang discloses that wherein the membrane is permeable to H2S, but substantially impermeable to HS- (par [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2009/0184005, IDS)(Zhang).
Regarding claim 2, Zhang does not specifically disclose that wherein the first volume being between 4 and 7 times as large as the second volume. However, since the volume of the chamber affects the operation of the detection, it would have been .

Claim 3-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Bormann et al. (US 2012/0305500) (Bormann).
Regarding claim 3, Zhang does not specifically disclose that wherein the reaction chamber is substantially defined by an interior of walls of a base and the membrane, the trapping chamber is defined by an interior of walls of a lid and the member. The underlying objective technical problem may therefore be seen in providing an alternative design of the shape of reaction chamber and trapping chamber, in order to increase the membrane area.  Bormann discloses an analysis device wherein a first chamber is substantially defined by an interior of walls of a base (base 200) and the membrane (filter 600), a second chamber is defined by an interior of walls of a lid (cover 100) and the membrane (filter 600) (Fig. 1D, par [0019]), which increases the membrane area (Fig. 1D). At time of the filing, it would have been to one of ordinary skill in the art to choose the design of Bormann, wherein the reaction chamber is substantially defined by an interior of walls of a base and the membrane, the trapping chamber is defined by an interior of walls of a lid and the member, in order to increase the membrane area.
Regarding claim 4, Bormann discloses a deposit passage to access and deposit a sample into the reaction chamber, the deposit passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 1D).
Regarding claim 5, Bormann discloses a testing passage to access the trapping chamber, the testing passage one of extending from the walls of the lid and being defined by a bore in the walls of the lid (Fig. 1D).
Regarding claim 6, Bormann discloses that one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (translucent) (par [0039]).
Regarding claim 7, Bormann discloses that the lid and the base being hermetically sealed to one another (Fig. 1D).
Regarding claim 8, ultrasonic welding is well-known in the art at time of the filing.

Regarding claim 10, having one or more feet extending from the base to stabilize the apparatus wherein the feet are oriented on an opposite side of the apparatus from the deposit passage is conventional.
Regarding claim 11, having one of a fluid tight deposit cap removably located in and sealing off a deposit passage, a fluid tight testing cap removably located in and sealing off a testing passage are conventional.
Regarding claim 19, Bormann discloses that wherein the lid defines an elevated spacing (Fig. 1D) and a deposit passage extends substantially orthogonally to a plan defined by the membrane (Fig. 1D).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Levitt et al. (antioxidants & Redox Signal, 2011, IDS) (Levitt).
Regarding claim 12, Zhang does not specifically disclose that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6. However, Levitt discloses that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6 (acidification with trichloroacetic acid), in order to obtain H2S from acid-labile sulfide (page 375, par 0). At time of the filing it would have been obvious to one of ordinary skill in the art to preload the reaction chamber with a buffer to make the reaction chamber environment acidic, with a pH below 6, in order to measure acid-labile sulfide in the sample.
Claim 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 15, Zhang does not specifically disclose that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber. However, Sawula discloses that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber, in order to label the sulfide (page 122, par 2). At time of the filing 
Regarding claim 17, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]) and the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Zhang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer. However, Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.
Tris buffer is a common buffer for higher pH used in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Regarding claim 18, Sawula discloses that wherein the reaction chamber further contains TCEP (Tris (2-carboxyethyl) phosphine hydrochloride) (page 122, par 2).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of TCEP by routine experimentation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  in view of Bormann as applied to claims 3-11 and 19 above, and further in view of Verscharen (US 7,282,081, IDS).
Regarding claim 14, Zhang does not specifically disclose that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane. However, Verscharen discloses that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane (Fig. 5). At time of the filing it would have been obvious to one of ordinary skill in the art to use concave lid and form a conical recess into the inner wall of the lid, 2S permeable membrane, in order to help H2S flow from the membrane.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0184005, IDS)(Zhang) in view of Bormann et al. (US 2012/0305500) (Bormann) and Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 20, Zhang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber defining a first volume (sample container in Fig. 3)(par [0031]);
a single trapping chamber (sleeve 12) positioned adjacent to the reaction chamber defining a second volume (Fig. 3, par [0030]);
an H2S-permeable membrane (14) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 1, par [0024]);
wherein the first volume is greater than the second volume (Fig. 1);
trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]);
the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]).
Since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
Tris buffer is a common buffer used for higher pH in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Zhang does not specifically disclose that the reaction chamber being substantially defined by an interior of walls of a base and the membrane; the trapping chamber being defined by an interior of walls of a lid and the membrane; a testing passage to access the testing chamber, the testing passage one of extending from the walls of the lid and being defined by a bore in the walls of the lid; one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque; the lid and the base being sonically welded and hermetically sealed to one another. The underlying objective technical problem may therefore be seen in providing 
Having one or more feet extending from the base to stabilize the apparatus is conventional.
Zhang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer. However, Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797